Exhibit 10.1

 

NOBLE ENERGY, INC.

 

1992 STOCK OPTION AND RESTRICTED STOCK PLAN

 

(As Amended Through July 22, 2003)

 

Section 1.  Purpose

 

The purpose of this Plan is to assist Noble Energy, Inc., a Delaware corporation
formerly known as Noble Affiliates, Inc., in attracting and retaining, as
officers and key employees of the Company and its Affiliates, persons of
training, experience and ability and to furnish additional incentive to such
persons by encouraging them to become owners of Shares of the Company’s capital
stock, by granting to such persons Incentive Options, Nonqualified Options,
Restricted Stock, or any combination of the foregoing.

 

Section 2.  Definitions

 

Unless the context otherwise requires, the following words as used herein shall
have the following meanings:

 

(a)                                  “Affiliate” means any corporation (other
than the Company) in any unbroken chain of corporations (i) beginning with the
Company if, at the time of the granting of the Option or award of Restricted
Stock, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50 percent or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain, or
(ii) ending with the Company if, at the time of the granting of the Option or
award of Restricted Stock, each of the corporations, other than the Company,
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

(b)                                 “Agreement” means the written agreement (i)
between the Company and the Optionee evidencing the Option and any SARs that
relate to such Option granted by the Company and the understanding of the
parties with respect thereto or (ii) between the Company and a recipient of
Restricted Stock evidencing the restrictions, terms and conditions applicable to
such award of Restricted Stock and the understanding of the parties with respect
thereto.

 

(c)                                  “Board” means the Board of Directors of the
Company as the same may be constituted from time to time.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Committee provided
for in Section 3 of the Plan as the same may be constituted from time to time.

 

(f)                                    “Company” means Noble Energy, Inc., a
Delaware corporation.

 

(g)                                 “Corporate Transaction” shall have the
meaning as defined in Section 8 of the Plan.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(i)                                     “Fair Market Value” means the fair
market value per Share as determined by the Committee in good faith; provided,
however, that if a Share is listed or admitted to trading on a securities
exchange registered under the Exchange Act, the Fair Market Value per Share
shall be the average of the reported high and low sales price on the date in
question (or if there was no reported sale on such date, on

 

--------------------------------------------------------------------------------


 

the last preceding date on which any reported sale occurred) on the principal
securities exchange on which such Share is listed or admitted to trading, or if
a Share is not listed or admitted to trading on any such exchange but is listed
as a national market security on the National Association of Securities Dealers,
Inc. Automated Quotations System (“NASDAQ”) or any similar system then in use,
the Fair Market Value per Share shall be the average of the reported high and
low sales price on the date in question (or if there was no reported sale on
such date, on the last preceding date on which any reported sale occurred) on
such system, or if a Share is not listed or admitted to trading on any such
exchange and is not listed as a national market security on NASDAQ but is quoted
on NASDAQ or any similar system then in use, the Fair Market Value per Share
shall be the average of the closing high bid and low asked quotations on such
system for such Share on the date in question.  For purposes of valuing Shares
to be made subject to Incentive Options, the Fair Market Value per Share shall
be determined without regard to any restriction other than one which, by its
terms, will never lapse.

 

(j)                                     “Incentive Option” means an Option that
is intended to satisfy the requirements of Section 422(b) of the Code and
Section 17 of the Plan.

 

(k)                                  “Nonqualified Option” means an Option that
does not qualify as a statutory stock option under Section 422 or 423 of the
Code.

 

(l)                                     “Non-Employee Director” means a director
of the Company who satisfies the definition thereof under Rule 16b-3 promulgated
under the Exchange Act.

 

(m)                               “Option” means an option to purchase one or
more Shares granted under and pursuant to the Plan.  Such Option may be either
an Incentive Option or a Nonqualified Option.

 

(n)                                 “Optionee” means a person who has been
granted an Option and who has executed an Agreement with the Company.

 

(o)                                 “Outside Director” means a director of the
Company who is an outside director within the meaning of Section 162(m) of the
Code and the regulations promulgated thereunder.

 

(p)                                 “Plan” means this Noble Energy, Inc. 1992
Stock Option and Restricted Stock Plan, as amended from time to time.

 

(q)                                 “Restricted Stock” means Shares issued or
transferred pursuant to Section 20 of the Plan.

 

(r)                                    “Retirement” means a termination of
employment with the Company or an Affiliate either (i) on a voluntary basis by a
person who (A) is at least 55 years of age with five years of credited service
with the Company or one or more Affiliates or (B) has at least 20 years of
credited service with the Company or one or more Affiliates, immediately prior
to such termination of employment or (ii) otherwise with the written consent of
the Committee in its sole discretion.

 

(s)                                  “SARs” means stock appreciation rights
granted pursuant to Section 7 of the Plan.

 

(t)                                    “Securities Act” means the Securities Act
of 1933, as amended.

 

(u)                                 “Share” means a share of the Company’s
present common stock, par value $3.33-1/3 per share, and any share or shares of
capital stock or other securities of the Company hereafter issued or issuable in
respect of or in substitution or exchange for each such present share.  Such
Shares may be unissued or reacquired Shares, as the Board, in its sole and
absolute discretion, shall from time to time determine.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Administration

 

The Plan shall be administered by, and the decisions concerning the Plan shall
be made solely by, a Committee of two or more directors of the Company, all of
whom are (a) Non-Employee Directors, and (b) not later than immediately after
the first meeting of stockholders of the Company at which its directors are
elected that occurs after December 31, 1996, Outside Directors.   Each member of
the Committee shall be appointed by and shall serve at the pleasure of the
Board.  The Board shall have the sole continuing authority to appoint members of
the Committee.  In making grants or awards, the Committee shall take into
consideration the contribution the person has made or may make to the success of
the Company or its Affiliates and such other considerations as the Board may
from time to time specify.

 

The Committee shall elect one of its members as its chairman and shall hold its
meetings at such times and places as it may determine.  A majority of the
members of the Committee shall constitute a quorum.  All decisions and
determinations of the Committee shall be made by the majority vote or decision
of the members present at any meeting at which a quorum is present; provided,
however, that any decision or determination reduced to writing and signed by all
members of the Committee shall be as fully effective as if it had been made by a
majority vote or decision at a meeting duly called and held.  The Committee may
appoint a secretary (who need not be a member of the Committee) who shall keep
minutes of its meetings.  The Committee may make any rules and regulations for
the conduct of its business that are not inconsistent with the express
provisions of the Plan, the bylaws or certificate of incorporation of the
Company or any resolutions of the Board.

 

All questions of interpretation or application of the Plan, or of a grant of an
Option and any SARs that relate to such Option or an award of Restricted Stock,
including questions of interpretation or application of an Agreement, shall be
subject to the determination of the Committee, which determination shall be
final and binding upon all parties.

 

Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion, (a) to adopt, amend or rescind
administrative and interpretive rules and regulations relating to the Plan; (b)
to construe the Plan; (c) to make all other determinations necessary or
advisable for administering the Plan; (d) to determine the terms and provisions
of the respective Agreements (which need not be identical), including provisions
defining or otherwise relating to (i) the term and the period or periods and
extent of exercisability of the Options, (ii) the extent to which the
transferability of Shares issued upon exercise of Options or any SARs that
relate to such Options is restricted, (iii) the effect of termination of
employment upon the exercisability of the Options, and (iv) the effect of
approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service) upon the exercisability of such Options; (e) subject
to Sections 9 and 11 of the Plan, to accelerate, for any reason, regardless of
whether the Agreement so provides, the time of exercisability of any Option and
any SARs that relate to such Option that have been granted or the time of the
lapsing of restrictions on Restricted Stock; (f) to construe the respective
Agreements; and (g) to exercise the powers conferred on the Committee under the
Plan.  The Board may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
expedient to carry it into effect, and it shall be the sole and final judge of
such expediency.  The determinations of the Committee or Board, as the case may
be, on the matters referred to in this Section 3 shall be final and conclusive.

 

Section 4.  Shares Subject to the Plan

 

(a)                                  The total number of Shares that may be
purchased pursuant to Options, issued or transferred pursuant to the exercise of
SARs or awarded as Restricted Stock shall not exceed a maximum of 9,250,000 in
the aggregate, and the total number of shares for which Options and SARs may be
granted, and which may be awarded as Restricted Stock, to any one person during
a calendar year is 200,000 in the aggregate; provided that each such maximum
number of Shares shall be increased or decreased as provided in Section 13 of
the Plan.

 

3

--------------------------------------------------------------------------------


 

(b)                                 At any time and from time to time after the
Plan takes effect, the Committee, pursuant to the provisions herein set forth,
may grant Options and any SARs that relate to such Options and award Restricted
Stock until the maximum number of Shares shall be exhausted or the Plan shall be
sooner terminated; provided, however, that no Incentive Option and any SARs that
relate to such Option shall be granted after December 9, 2006.

 

(c)                                  Shares subject to an Option that expires or
terminates prior to exercise and Shares that had been previously awarded as
Restricted Stock that have since been forfeited shall be available for further
grant of Options or award as Restricted Stock.  No Option shall be granted and
no Restricted Stock shall be awarded if the number of Shares for which Options
have been granted and which pursuant to this Section are not again available for
Option grant, plus the number of Shares that have been awarded as Restricted
Stock, would, if such Option were granted or such Restricted Stock were awarded,
exceed 9,250,000.

 

(d)                                 Any Shares withheld pursuant to Section
19(c) of the Plan shall not be available after such withholding for being
optioned or awarded pursuant to the provisions hereof.

 

(e)                                  Unless the Shares awarded as Restricted
Stock are Shares that have been reacquired by the Company as treasury shares,
Restricted Stock shall be awarded only for services actually rendered, as
determined by the Committee.

 

Section 5.  Eligibility

 

The persons who shall be eligible to receive grants of Options and any SARs that
relate to such Options, and to receive awards of Restricted Stock, shall be
regular salaried officers or other employees of the Company or one or more of
its Affiliates.

 

Section 6.  Grant of Options

 

(a)                                  From time to time while the Plan is in
effect, the Committee may, in its sole and absolute discretion, select from
among the persons eligible to receive a grant of Options under the Plan
(including persons who have already received such grants of Options) such one or
more of them as in the opinion of the Committee should be granted Options.  The
Committee shall thereupon, likewise in its sole and absolute discretion,
determine the number of Shares to be allotted for option to each person so
selected.

 

(b)                                 Each person so selected shall be offered an
Option to purchase the number of Shares so allotted to him, upon such terms and
conditions, consistent with the provisions of the Plan, as the Committee may
specify.  Each such person shall have a reasonable period of time, to be fixed
by the Committee, within which to accept or reject the proffered Option. 
Failure to accept within the period so fixed may be treated as a rejection.

 

(c)                                  Each person who accepts an Option offered
to him shall enter into an Agreement with the Company, in such form as the
Committee may prescribe, setting forth the terms and conditions of the Option,
whereupon such person shall become a participant in the Plan.  In the event a
person is granted both one or more Incentive Options and one or more
Nonqualified Options, such grants shall be evidenced by separate Agreements, one
for each Incentive Option grant and one for each Nonqualified Option grant.  The
date on which the Committee completes all action constituting an offer of an
Option to a person, including the specification of the number of Shares to be
subject to the Option, shall constitute the date on which the Option covered by
such Agreement is granted.  In no event, however, shall an Optionee gain any
rights in addition to those specified by the Committee in its grant, regardless
of the time that may pass between the grant of the Option and the actual signing
of the Agreement by the Company and the Optionee.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Each Agreement that includes SARs in
addition to an Option shall comply with the provisions of Section 7 of the Plan.

 

Section 7.  Grant of SARs

 

The Committee may from time to time grant SARs in conjunction with all or any
portion of any Option either (i) at the time of the initial Option grant (not
including any subsequent modification that may be treated as a new grant of an
Incentive Option for purposes of Section 424(h) of the Code) or (ii) with
respect to Nonqualified Options, at any time after the initial Option grant
while the Nonqualified Option is still outstanding.  SARs shall not be granted
other than in conjunction with an Option granted hereunder.

 

SARs granted hereunder shall comply with the following conditions and also with
the terms of the Agreement governing the Option in conjunction with which they
are granted:

 

(a)                                  The SAR shall expire no later than the
expiration of the underlying Option.

 

(b)                                 Upon the exercise of an SAR, the Optionee
shall be entitled to receive payment equal to the excess of the aggregate Fair
Market Value of the Shares with respect to which the SAR is then being exercised
(determined as of the date of such exercise) over the aggregate purchase price
of such Shares as provided in the related Option.  Payment may be made in
Shares, valued at their Fair Market Value on the date of exercise, or in cash,
or partly in Shares and partly in cash, as determined by the Committee in its
sole and absolute discretion.

 

(c)                                  SARs shall be exercisable (i) only at such
time or times and only to the extent that the Option to which they relate shall
be exercisable, (ii) only when the Fair Market Value of the Shares subject to
the related Option exceeds the purchase price of the Shares as provided in the
related Option, and (iii) only upon surrender of the related Option or any
portion thereof with respect to the Shares for which the SARs are then being
exercised.

 

(d)                                 Upon exercise of an SAR, a corresponding
number of Shares subject to option under the related Option shall be canceled. 
Such canceled Shares shall be charged against the Shares reserved for the Plan,
as provided in Section 4 of the Plan, as if the Option had been exercised to
such extent and shall not be available for future Option grants or Restricted
Stock awards hereunder.

 

Section 8.  Option Price

 

The option price for each Share covered by an Incentive Option shall not be less
than the greater of (a) the par value of such Share or (b) the Fair Market Value
of such Share at the time such Option is granted.  The option price for each
Share covered by a Nonqualified Option shall not be less than the greater of (a)
the par value of such Share or (b) 100 percent of the Fair Market Value of such
Share at the time the Option is granted.  Notwithstanding the two immediately
preceding sentences, if the Company or an Affiliate agrees to substitute a new
Option under the Plan for an old Option, or to assume an old Option, by reason
of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization, or liquidation (any of such events being referred to
herein as a “Corporate Transaction”), the option price of the Shares covered by
each such new Option or assumed Option may be other than the Fair Market Value
of the Shares at the time the Option is granted as determined by reference to a
formula, established at the time of the Corporate Transaction, which will give
effect to such substitution or assumption; provided, however, in no event shall:

 

(a)                                  the excess of the aggregate Fair Market
Value of the Shares subject to the Option immediately after the substitution or
assumption over the aggregate option price of such Shares be more than the
excess of the aggregate Fair Market Value of all Shares subject to the Option
immediately prior to the substitution or assumption over the aggregate option
price of such Shares;

 

5

--------------------------------------------------------------------------------


 

(b)                                 in the case of an Incentive Option, the new
Option or the assumption of the old Option give the Optionee additional benefits
that he would not have under the old Option; or

 

(c)                                  the ratio of the option price to the Fair
Market Value of the stock subject to the Option immediately after the
substitution or assumption be more favorable to the Optionee than the ratio of
the option price to the Fair Market Value of the stock subject to the old Option
immediately prior to such substitution or assumption, on a Share by Share basis.

 

Notwithstanding the above, the provisions of this Section 8 with respect to the
option price in the event of a Corporate Transaction shall, in the case of an
Incentive Option, be subject to the requirements of Section 424(a) of the Code
and the Treasury regulations and revenue rulings promulgated thereunder.  In the
case of an Incentive Option, in the event of a conflict between the terms of
this Section 8 and the above cited statute, regulations and rulings, or in the
event of an omission in this Section 8 of a provision required by said laws, the
latter shall control in all respects and are hereby incorporated herein by
reference as if set out at length.

 

Section 9.  Option Period and Terms of Exercise

 

(a)                                  Each Option shall be exercisable during
such period of time as the Committee may specify, but in no event for longer
than 10 years from the date when the Option is granted; provided, however, that

 

(i)                                     All rights to exercise an Option and any
SARs that relate to such Option shall, subject to the provisions of subsection
(c) of this Section 9, terminate one year after the date the Optionee ceases to
be employed by at least one of the employers in the group of employers
consisting of the Company and its Affiliates, for any reason other than death,
becoming disabled (within the meaning of Section 22(e)(3) of the Code) or
Retirement, except that, in the event of the termination of employment of the
Optionee on account of (a) fraud or intentional misrepresentation, or
(b) embezzlement, misappropriation or conversion of assets or opportunities of
the Company or its Affiliates, the Option and any SARs that relate to such
Option shall thereafter be null and void for all purposes.  Employment shall not
be deemed to have ceased by reason of the transfer of employment, without
interruption of service, between or among the Company and any of its Affiliates.

 

(ii)                                  If the Optionee ceases to be employed by
at least one of the employers in the group of employers consisting of the
Company and its Affiliates, by reason of his death, becoming disabled (within
the meaning of Section 22(e)(3) of the Code) or Retirement, all rights to
exercise such Option and any SARs that relate to such Option shall, subject to
the provisions of subsection (c) of this Section 9, terminate five years
thereafter.

 

(b)                                 If an Option is granted with a term shorter
than 10 years, the Committee may extend the term of the Option and any SARs that
relate to such Option, but for not more than 10 years from the date when the
Option was originally granted.

 

(c)                                  In no event may an Option or any SARs that
relate to such Option be exercised after the expiration of the term thereof.

 

Section 10.  Transferability of Options and SARs

 

Except as provided in this Section 10, no Option or any SARs that relate to an
Option shall be (i) transferable otherwise than by will or the laws of descent
and distribution, or (ii) exercisable during the lifetime of the Optionee by
anyone other than the Optionee.  A Nonqualified Option granted to an Optionee,
and any SARs

 

6

--------------------------------------------------------------------------------


 

that relate to such Nonqualified Option, may be transferred by such Optionee to
a permitted transferee (as defined below), provided that (i) there is no
consideration for such transfer (other than receipt by the Optionee of interests
in an entity that is a permitted transferee); (ii) the Optionee (or such
Optionee’s estate or representative) shall remain obligated to satisfy all
income or other tax withholding obligations associated with the exercise of such
Nonqualified Option or SARs; (iii) the Optionee shall notify the Company in
writing that such transfer has occurred and disclose to the Company the name and
address of the permitted transferee and the relationship of the permitted
transferee to the Optionee; and (iv) such transfer shall be effected pursuant to
transfer documents in a form approved by the Committee.  A permitted transferee
may not further assign or transfer any such transferred Nonqualified Option or
any SARs that relate to such Nonqualified Option otherwise than by will or the
laws of descent and distribution.  Following the transfer of an Nonqualified
Option and any SARs that relate to such Nonqualified Option to a permitted
transferee, such Nonqualified Option and SARs shall continue to be subject to
the same terms and conditions that applied to them prior to their transfer by
the Optionee, except that they shall be exercisable by the permitted transferee
to whom such transfer was made rather than by the transferring Optionee.  For
the purposes of the Plan, the term “permitted transferee” means, with respect to
an Optionee, (i) any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
the Optionee, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or an employee), (iii) a trust in
which the persons described in clauses (i) and (ii) above have more than fifty
percent of the beneficial interest, (iv) a foundation in which the Optionee
and/or persons described in clauses (i) and (ii) above control the management of
assets, and (v) any other entity in which the Optionee and/or persons described
in clauses (i) and (ii) above own more than fifty percent of the voting
interests.

 

Section 11.  Exercise of Options and SARs

 

(a)                                  In the event of an Optionee’s death, any
then exercisable portion of an Option that has been granted to such Optionee,
and any SARs that relate to such Option, may be exercised, within the period
ending with the earlier of the fifth anniversary of the date of the Optionee’s
death or the date of the termination of such Option, by the duly authorized
representative of the deceased Optionee’s estate or the permitted transferee to
whom such Option and SARs have been transferred.

 

(b)                                 At any time, and from time to time, during
the period when any Option and any SARs that relate to such Option, or a portion
thereof, are exercisable, such Option or SARs, or portion thereof, may be
exercised in whole or in part; provided, however, that the Committee may require
any Option or SAR that is partially exercised to be so exercised with respect to
at least a stated minimum number of Shares.

 

(c)                                  Each exercise of an Option, or a portion
thereof, shall be evidenced by a notice in writing to the Company accompanied by
payment in full of the option price of the Shares then being purchased.  Payment
in full shall mean payment of the full amount due:  (i) in cash, (ii) by
certified check or cashier’s check, (iii) with Shares owned by the exercising
Optionee or permitted transferee having a Fair Market Value at least equal to
the aggregate option price payable in connection with such exercise, but only to
the extent that such Shares are “mature” as determined by the Corporation in
accordance with generally accepted accounting principles, or (iv) by any
combination of clauses (i) through (iii).  If the exercising Optionee or
permitted transferee chooses to remit Shares in payment of all or any portion of
the option price, then (for purposes of payment of the option price) those
Shares shall be deemed to have a cash value equal to their aggregate Fair Market
Value determined as of the date the exercising Optionee or permitted transferee
exercises such Option.

 

Notwithstanding anything contained herein to the contrary, at the request of an
exercising Optionee or permitted transferee and to the extent permitted by
applicable law, the Committee shall approve arrangements with a brokerage firm
or firms under which any such brokerage firm shall, on behalf of the exercising
Optionee or permitted transferee, make payment in full to the Company of the
option

 

7

--------------------------------------------------------------------------------


 

price of the Shares then being purchased, and the Company, pursuant to an
irrevocable notice in writing from the exercising Optionee or permitted
transferee, shall make prompt delivery of one or more certificates for the
appropriate number of Shares to such brokerage firm.  Payment in full for
purposes of the immediately preceding sentence shall mean payment of the full
amount due, either in cash or by certified check or cashier’s check.

 

(d)                                 Each exercise of SARs, or a portion thereof,
shall be evidenced by a notice in writing to the Company.

 

(e)                                  No Shares shall be issued upon exercise of
an Option until full payment therefor has been made, and an exercising Optionee
or permitted transferee shall have none of the rights of a shareholder until
Shares are issued to him.

 

(f)                                    Nothing herein or in any Agreement shall
require the Company to issue any Shares upon exercise of an Option or SAR if
such issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, or any other applicable statute or regulation, as then in effect. 
Upon the exercise of an Option or SAR (as a result of which the exercising
Optionee or permitted transferee receives Shares), or portion thereof, the
exercising Optionee or permitted transferee shall give to the Company
satisfactory evidence that he is acquiring such Shares for the purposes of
investment only and not with a view to their distribution; provided, however, if
or to the extent that the Shares delivered to the exercising Optionee or
permitted transferee shall be included in a registration statement filed by the
Company under the Securities Act, such investment representation shall be
abrogated.

 

Section 12.  Delivery of Stock Certificates

 

As promptly as may be practicable after an Option or SAR (as a result of the
exercise of which the exercising Optionee or permitted transferee receives
Shares), or a portion thereof, has been exercised as hereinabove provided, the
Company shall make delivery of one or more certificates for the appropriate
number of Shares.  In the event that an Optionee exercises both (i) an Incentive
Option or SARs that relate to such Option (as a result of which the Optionee
receives Shares), or a portion thereof, and (ii) a Nonqualified Option or SARs
that relate to such Option (as a result of which the Optionee receives Shares),
or a portion thereof, separate stock certificates shall be issued, one for the
Shares subject to the Incentive Option and one for the Shares subject to the
Nonqualified Option.

 

Section 13.  Changes in Company’s Shares and Certain Corporate Transactions

 

If at any time while the Plan is in effect there shall be any increase or
decrease in the number of issued and outstanding Shares of the Company effected
without receipt of consideration therefor by the Company, through the
declaration of a stock dividend or through any recapitalization or merger or
otherwise in which the Company is the surviving corporation, resulting in a
stock split-up, combination or exchange of Shares of the Company, then and in
each such event:

 

(a)                                  An appropriate adjustment shall be made in
the maximum number of Shares then subject to being optioned or awarded as
Restricted Stock under the Plan, to the end that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned and awarded;

 

(b)                                 Appropriate adjustment shall be made in the
number of Shares and the option price per Share thereof then subject to purchase
pursuant to each Option previously granted and then outstanding, to the end that
the same proportion of the Company’s issued and outstanding Shares in each such
instance shall remain subject to purchase at the same aggregate option price;
and

 

8

--------------------------------------------------------------------------------


 

(c)                                  In the case of Incentive Options, any such
adjustments shall in all respects satisfy the requirements of Section 424(a) of
the Code and the Treasury regulations and revenue rulings promulgated
thereunder.

 

Except as is otherwise expressly provided herein, the issue by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan.  Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities or preferred
stock that would rank above the Shares subject to outstanding Options granted
under the Plan; (iv) the dissolution or liquidation of the Company; (v) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.

 

Section 14.  Effective Date

 

The Plan was originally adopted by the Board on January 28, 1992, and approved
by the stockholders of the Company on April 28, 1992.  The Plan was amended and
restated on December 10, 1996, and was approved by the stockholders of the
Company on April 22, 1997.  The Plan was amended and restated on February 1,
2000, and was approved by the stockholders of the Company on April 25, 2000. 
The Plan as amended and restated through January 29, 2002, was approved and
adopted by the Board on January 29, 2002, to be effective as of that date.  The
Plan was amended by the Board on January 27, 2003, and was approved by the
stockholders of the Company on April 29, 2003.  The Plan was amended by the
Board on July 22, 2003, to be effective as of that date.

 

Section 15.  Amendment, Suspension or Termination

 

The Board may at any time amend, suspend or terminate the Plan; provided,
however, that after the shareholders have approved and ratified the Plan in
accordance with Section 14 of the Plan, the Board may not, without approval of
the shareholders of the Company, amend the Plan so as to (a) increase the
maximum number of Shares subject thereto, as specified in Sections 4(a) and 13
of the Plan, (b) reduce the option price for Shares covered by Options granted
hereunder below the price specified in Section 8 of the Plan or (c) permit the
“repricing” of Options and any SARs that relate to such new Options in
contravention of Section 18 of the Plan; and provided further, that the Board
may not modify, impair or cancel any outstanding Option or SAR that relates to
such Option, or the restrictions, terms or conditions applicable to Shares of
Restricted Stock, without the consent of the holder thereof.

 

Section 16.  Requirements of Law

 

Notwithstanding anything contained herein or in any Agreement to the contrary,
the Company shall not be required to sell or issue Shares under any Option or
SAR if the issuance thereof would constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental authority
or any national securities exchange; and as a condition of any sale or issuance
of Shares upon exercise of an Option or SAR, the Company may require such
agreements or undertakings, if any, as the Company may deem necessary or
advisable to assure compliance with any such law or regulation.

 

9

--------------------------------------------------------------------------------


 

Section 17.  Incentive Options

 

The Committee may, in its sole and absolute discretion, designate any Option
granted under the Plan as an Incentive Option intended to qualify under Section
422(b) of the Code.  Any provision of the Plan to the contrary notwithstanding,
(a) no Incentive Option shall be granted to any person who, at the time such
Incentive Option is granted, owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any
Affiliate unless the option price under such Incentive Option is at least 110
percent of the Fair Market Value of the Shares subject to the Incentive Option
at the date of its grant and such Incentive Option is not exercisable after the
expiration of five years from the date of its grant; and (b) the aggregate Fair
Market Value of the Shares subject to an Incentive Option and the aggregate Fair
Market Value of the shares of stock of the Company or any Affiliate (or a
predecessor corporation of the Company or an Affiliate) subject to any other
incentive stock option (within the meaning of Section 422(b) of the Code) of the
Company and its Affiliates (or a predecessor corporation of any such
corporation), that may become first exercisable in any calendar year, shall not
(with respect to any Optionee) exceed $100,000, determined as of the date the
Incentive Option is granted.

 

Section 18.  Modification of Options and SARs

 

Subject to the terms and conditions of and within the limitations of the Plan,
the Committee may modify, extend or renew outstanding Options and any SARs that
relate to such Options granted under the Plan.  The Committee shall not have
authority to accept the surrender or cancellation of any Options and any SARs
that relate to such Options outstanding hereunder (to the extent not theretofore
exercised) and grant new Options and any SARs that relate to such new Options
hereunder in substitution therefor (to the extent not theretofore exercised) at
an Option Price that is less than the Option Price of the Options surrendered or
canceled.  Notwithstanding the foregoing provisions of this Section 18, no
modification of an outstanding Option and any SARs that relate to such Option
granted hereunder shall, without the consent of the Optionee, alter or impair
any rights or obligations under any Option and any SARs that relate to such
Option theretofore granted hereunder to such Optionee, except as may be
necessary, with respect to Incentive Options, to satisfy the requirements of
Section 422(b) of the Code.

 

Section 19.  Agreement Provisions

 

(a)                                  Each Agreement shall contain such
provisions (including, without limitation, restrictions or the removal of
restrictions upon the exercise of the Option and any SARs that relate to such
Option and the transfer of shares thereby acquired) as the Committee shall deem
advisable.  Each Agreement relating to an Option shall identify the Option
evidenced thereby as an Incentive Option or Nonqualified Option, as the case may
be.  Incentive Options and Nonqualified Options may not both be covered by a
single Agreement.  Each such Agreement relating to Incentive Options shall
contain such limitations and restrictions upon the exercise of the Incentive
Option as shall be necessary for the Incentive Option to which such Agreement
relates to constitute an incentive stock option, as defined in Section 422(b) of
the Code.

 

(b)                                 Each Agreement shall recite that it is
subject to the Plan and that the Plan shall govern where there is any
inconsistency between the Plan and the Agreement.

 

(c)                                  Each Agreement shall contain a covenant by
the Optionee, in such form as the Committee may require in its discretion, that
he consents to and will take whatever affirmative actions are required, in the
opinion of the Committee, to enable the Company or appropriate Affiliate to
satisfy its Federal income tax and FICA and any applicable state and local
withholding obligations incurred as a result of such Optionee’s (or his
permitted transferee’s) exercise of an Option granted to such Optionee or any
SARs that relate to such Option.  Upon the exercise of an Option or SARs
requiring tax withholding, an exercising Optionee or permitted transferee may
(i) direct the Company to withhold from the Shares to be issued to the
exercising Optionee or permitted transferee the number of Shares (based upon the
aggregate Fair Market Value of the Shares at the date of exercise) necessary to
satisfy the Company’s

 

10

--------------------------------------------------------------------------------


 

obligation to withhold taxes, (ii) deliver to the Company sufficient Shares
(based upon the aggregate Fair Market Value of the Shares at the date of
exercise) to satisfy the Company’s tax withholding obligations, (iii) deliver
sufficient cash to the Company to satisfy the Company’s tax withholding
obligations, or (iv) any combination of clauses (i) through (iii).  In the event
the Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any Shares withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
the Optionee to whom the Option and SARs in question were granted shall pay (or
cause the permitted transferee to whom such Option and SARs were transferred to
pay) to the Company, immediately upon the Committee’s request, the amount of
that deficiency.

 

(d)                                 Each Agreement relating to an Incentive
Option shall contain a covenant by the Optionee immediately to notify the
Company in writing of any disqualifying disposition (within the meaning of
Section 421(b) of the Code) of Shares received upon the exercise of an Incentive
Option.

 

Section 20.  Restricted Stock

 

(a)                                  The Committee may from time to time, in its
sole and absolute discretion, award Shares of Restricted Stock to such persons
as it shall select from among those persons who are eligible under Section 5 of
the Plan to receive awards of Restricted Stock.  Any award of Restricted Stock
shall be made from Shares subject hereto as provided in Section 4 of the Plan.

 

(b)                                 A Share of Restricted Stock shall be subject
to such restrictions, terms and conditions, including forfeitures, if any, as
may be determined by the Committee, which may include, without limitation, the
rendition of services to the Company or its Affiliates for a specified time or
the achievement of specific goals, and to the further restriction that no such
Share may be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of until the terms and conditions set by the
Committee at the time of the award of the Restricted Stock have been satisfied;
provided, however, that the minimum restriction period shall be three years from
the date of award (one year in the case of Shares of Restricted Stock awarded
with performance-based conditions).  Each recipient of an award of Restricted
Stock shall enter into an Agreement with the Company, in such form as the
Committee shall prescribe, setting forth the restrictions, terms and  conditions
of such award, whereupon such recipient shall become a participant in the Plan.

 

If a person is awarded Shares of Restricted Stock, whether or not escrowed as
provided below, the person shall be the record owner of such Shares and shall
have all the rights of a shareholder with respect to such Shares (unless the
escrow agreement, if any, specifically provides otherwise), including the right
to vote and the right to receive dividends or other distributions made or paid
with respect to such Shares.  Any certificate or certificates representing
Shares of Restricted Stock shall bear a legend similar to the following:

 

The shares represented by this certificate have been issued pursuant to the
terms of the Noble Energy, Inc. 1992 Stock Option and Restricted Stock Plan and
may not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of in any manner except as set forth in the
terms of the agreement embodying the award of such shares dated
                                        ,              .

 

In order to enforce the restrictions, terms and conditions that may be
applicable to a person’s Shares of Restricted Stock, the Committee may require
the person, upon the receipt of a certificate or certificates representing such
Shares, or at any time thereafter, to deposit such certificate or certificates,
together with stock powers and other instruments of transfer, appropriately
endorsed in blank, with the Company or an escrow agent designated by the Company
under an escrow agreement in such form as by the Committee shall prescribe.

 

11

--------------------------------------------------------------------------------


 

After the satisfaction of the restrictions, terms and conditions set by the
Committee at the time of an award of Restricted Stock to a person, a new
certificate, without the legend set forth above, for the number of Shares that
are no longer subject to such restrictions, terms and conditions shall be
delivered to the person.

 

If a person to whom Restricted Stock has been awarded dies after satisfaction of
the restrictions, terms and conditions for the payment of all or a portion of
the award but prior to the actual payment of all or such portion thereof, such
payment shall be made to the person’s beneficiary or beneficiaries at the time
and in the same manner that such payment would have been made to the person.

 

The Committee shall have the authority (and the Agreement evidencing an award of
Restricted Stock may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of such restrictions with respect to any or
all of the Shares of Restricted Stock awarded to a person hereunder on such
terms and conditions as the Committee may deem appropriate.

 

(c)                                  Without limiting the provisions of the
first paragraph of subsection (b) of this Section 20, if a person to whom
Restricted Stock has been awarded ceases to be employed by at least one of the
employers in the group of employers consisting of the Company and its
Affiliates, for any reason, prior to the satisfaction of any terms and
conditions of an award, any Restricted Stock remaining subject to restrictions
shall thereupon be forfeited by the person and transferred to, and reacquired
by, the Company or an Affiliate at no cost to the Company or the Affiliate;
provided, however, if the cessation is due to the person’s death, disability or
Retirement, the Committee may, in its sole and absolute discretion, deem that
the terms and conditions have been met for all or part of such remaining
portion.  In the event of such forfeiture, the person, or in the event of his
death, his personal representative, shall forthwith deliver to the Secretary of
the Company the certificates for the Shares of Restricted Stock remaining
subject to such restrictions, accompanied by such instruments of transfer, if
any, as may reasonably be required by the Secretary of the Company.

 

(d)                                 In case of any consolidation or merger of
another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the Shares (other than
a change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Committee may provide that payment of
Restricted Stock shall take the form of the kind and amount of shares of stock
and other securities (including those of any new direct or indirect parent of
the Company), property, cash or any combination thereof receivable upon such
consolidation or merger.

 

Section 21.  General

 

(a)                                  The proceeds received by the Company from
the sale of Shares pursuant to Options shall be used for general corporate
purposes.

 

(b)                                 Nothing contained in the Plan or in any
Agreement shall confer upon any Optionee or recipient of Restricted Stock the
right to continue in the employ of the Company or any Affiliate, or interfere in
any way with the rights of the Company or any Affiliate to terminate his
employment at any time, with or without cause.

 

(c)                                  Neither the members of the Board nor any
member of the Committee shall be liable for any act, omission or determination
taken or made in good faith with respect to the Plan or any Option and any SARs
that relate to such Option granted hereunder or any Restricted Stock awarded
hereunder; and the members of the Board and the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expenses (including counsel fees) arising therefrom to

 

12

--------------------------------------------------------------------------------


 

the full extent permitted by law and under any directors’ and officers’
liability or similar insurance coverage that may be in effect from time to time.

 

(d)                                 Any payment of cash or any issuance or
transfer of Shares to an exercising Optionee or permitted transferee, or to his
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Committee may require an exercising
Optionee or permitted transferee, legal representative, heir, legatee or
distributee, as a condition precedent to such payment, to execute a release and
receipt therefor in such form as it shall determine.

 

(e)                                  Neither the Committee, the Board nor the
Company guarantees the Shares from loss or depreciation.

 

(f)                                    All expenses incident to the
administration, termination or protection of the Plan, including, but not
limited to, legal and accounting fees, shall be paid by the Company or its
Affiliates.

 

(g)                                 Records of the Company and its Affiliates
regarding a person’s period of employment, termination of employment and the
reason therefor, leaves of absence, re-employment and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

 

(h)                                 Any action required of the Company shall be
by resolution of its Board or by a person authorized to act by resolution of the
Board.  Any action required of the Committee shall be by resolution of the
Committee or by a person authorized to act by resolution of the Committee.

 

(i)                                     If any provision of the Plan or any
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of the Plan or such
Agreement, as the case may be, but such provision shall be fully severable and
the Plan or such Agreement, as the case may be, shall be construed and enforced
as if the illegal or invalid provision had never been included herein or
therein.

 

(j)                                     Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by mail.  Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered on the date on which it is personally delivered, or,
whether actually received or not, on the third business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith. 
The Company, an Optionee or a recipient of Restricted Stock may change, at any
time and from time to time, by written notice to the other, the address that it
or he had theretofore specified for receiving notices.  Until changed in
accordance herewith, the Company and each Optionee and recipient of Restricted
Stock shall specify as its and his address for receiving notices the address set
forth in the Agreement pertaining to the Shares to which such notice relates.

 

(k)                                  Any person entitled to notice hereunder may
waive such notice.

 

(l)                                     The Plan shall be binding upon the
Optionee or recipient of Restricted Stock, his heirs, legatees, distributees,
legal representatives and permitted transferees, upon the Company, its
successors and assigns, and upon the Committee, and its successors.

 

(m)                               The titles and headings of Sections and
paragraphs are included for convenience of reference only and are not to be
considered in the construction of the provisions hereof.

 

(n)                                 All questions arising with respect to the
provisions of the Plan shall be determined by application of the laws of the
State of Texas except to the extent Texas law is preempted by Federal law.

 

13

--------------------------------------------------------------------------------


 

(o)                                 Words used in the masculine shall apply to
the feminine where applicable, and wherever the context of the Plan dictates,
the plural shall be read as the singular and the singular as the plural.

 

Section 22.  UK Sub-Plan

 

Any provision of this Plan to the contrary notwithstanding, the Committee may
grant to the employees of the Company or one of its Affiliates whose
compensation from the Company or such Affiliate is subject to taxation under the
laws of the United Kingdom Options which (i) will terminate one year after the
Optionee’s death, (ii) cannot be transferred to a permitted transferee pursuant
to the provisions of Section 10, (iii) cannot be exercised using a means of
payment other than cash or a certified check or cashier’s check, and (iv) will
not be adjusted pursuant to Section 13 without the approval of the Board of
Inland Revenue of the United Kingdom.

 

14

--------------------------------------------------------------------------------